                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      KYLE L. CAMPANELLI,
                                                                                       Case No. 15-cv-04456-PJH
                                  8                   Plaintiff,

                                  9             v.                                     ORDER APPROVING SETTLEMENT
                                                                                       AND DISMISSING ACTION
                                  10     IMAGE FIRST HEALTHCARE
                                         LAUNDRY SPECIALISTS, INC., et al.,            Re: Dkt. No. 129
                                  11
                                                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14         Before the court is the parties’ joint request for court approval of an individual

                                  15   settlement between plaintiff Kyle Campanelli and defendants ImageFirst Healthcare

                                  16   Laundry Specialist, Inc. and ImageFirst of California, LLC. Having read the papers filed

                                  17   by the parties and carefully considered their arguments and the relevant legal authority,

                                  18   and good cause appearing, the court hereby GRANTS the parties’ request, for the

                                  19   following reasons.

                                  20         ImageFIRST of California employed Campanelli as a delivery person from March

                                  21   2014 to March 2015. In general, Campanelli alleges that he worked over forty hours a

                                  22   week but was denied meal and rest periods and was never paid overtime compensation,

                                  23   in violation of the Fair Labor Standards Act (the “FLSA”) and the California Labor Code.

                                  24         Campanelli originally brought this action as a putative collective action under the

                                  25   FLSA and as a class action under Federal Rule of Civil Procedure 23. On December 21,

                                  26   2018, the court denied defendants’ motion to deny FLSA certification and granted their

                                  27   motion to deny Rule 23 class certification. Dkt. 123. From that point, therefore, this

                                  28   action has proceeded as only a putative collective action under the FLSA.
                                  1           On April 5, 2019, the parties filed the now pending joint request for approval of

                                  2    settlement. Dkt. 129. Subsequently, in response to a court order, the parties filed

                                  3    additional support for that request. Dkt. 131.

                                  4    A.     The Fair Labor Standards Act

                                  5           An employee's claims under the FLSA are nonwaivable and may not be settled

                                  6    without supervision of either the Secretary of Labor or a district court. Yue Zhou v.

                                  7    Wang's Restaurant, No. 05–cv–0279 PVT, 2007 WL 2298046, *1 (N.D. Cal. Aug. 8,

                                  8    2007) (citing Barrentine v. Ark.–Best Freight Sys., Inc., 450 U.S. 728, 740 (1981); Lynn's

                                  9    Food Stores, Inc. v. United States, 679 F.2d 1350, 1352–53 (11th. Cir. 1982)). “When

                                  10   employees bring a private action for back wages under the FLSA, and present to the

                                  11   district court a proposed settlement, the district court may enter a stipulated judgment

                                  12   after scrutinizing the settlement for fairness.” Lynn’s Food Stores, 679 F.2d at 1353.
Northern District of California
 United States District Court




                                  13   Because “[t]he Ninth Circuit has not established the criteria that a district court must

                                  14   consider in determining whether an FLSA settlement warrants approval,” district courts in

                                  15   this Circuit widely follow the Eleventh Circuit’s Lynn’s Food Stores standard. Dunn v.

                                  16   Teachers Ins. & Annuity Ass’n of Am., 2016 WL 153266, at *3 (N.D. Cal. Jan. 13, 2016).

                                  17   Under Lynn’s Food Stores, a district court may approve an FLSA settlement only if it

                                  18   reflects “a fair and reasonable resolution of a bona fide dispute over FLSA provisions.”

                                  19   Otey v. CrowdFlower, Inc., 2015 WL 6091741, at *4 (N.D. Cal. Oct. 16, 2015) (quoting

                                  20   Lynn’s Food Stores, 679 F.2d at 1355).

                                  21          After reviewing the settlement agreement, the factual representations made by the

                                  22   parties, the allegations in the complaint, and the legal issues presented by this case, the

                                  23   court finds that the settlement is fair and warrants approval under the standard articulated

                                  24   in Lynn’s Food Stores.

                                  25   B.     Dismissal of Putative Collective Claims

                                  26          Federal Rule of Civil Procedure 23(e) requires courts to approve the proposed

                                  27   voluntary dismissal of Rule 23 class claims. The Ninth Circuit has held that Rule 23(e)

                                  28   also applies to pre-certification classes. Diaz v. Tr. Territory of Pac. Islands, 876 F.2d
                                                                                     2
                                  1    1401, 1408 (9th Cir. 1989). Further, “[c]ourts generally apply the same [Rule 23(e)]

                                  2    standard to FLSA collective action settlements.” Kempen v. Matheson Tri-Gas, Inc.,

                                  3    2017 WL 475095, at *4 (N.D. Cal. Feb. 6, 2017); Gonzalez v. Fallanghina, LLC, No. 16-

                                  4    CV-01832-MEJ, 2017 WL 1374582, at *4 (N.D. Cal. Apr. 17, 2017) (collecting cases);

                                  5    Luo v. Zynga Inc., 2014 WL 457742, at *3-4 (N.D. Cal. Jan. 31, 2014). In Diaz, the Ninth

                                  6    Circuit enumerated three factors for courts to consider when determining whether

                                  7    dismissal of class claims will prejudice putative class members: “(1) class members'

                                  8    possible reliance on the filing of the action if they are likely to know of it either because of

                                  9    publicity or other circumstances, (2) lack of adequate time for class members to file other

                                  10   actions, because of a rapidly approaching statute of limitations, (3) any settlement or

                                  11   concession of class interests made by the class representative or counsel in order to

                                  12   further their own interests.” Diaz, 876 F.2d at 1408; Luo, 2014 WL 457742, at *3-4
Northern District of California
 United States District Court




                                  13   (applying Diaz to dismissal of putative FLSA collective claims).

                                  14          After considering the Diaz factors and other possible sources of prejudice, the

                                  15   court finds that dismissal of this action will not prejudice the putative FLSA collective.

                                  16                                           CONCLUSION

                                  17          In light of the foregoing, the court hereby ORDERS as follows:

                                  18          (1)    The parties’ settlement is APPROVED.

                                  19          (2)    The parties’ motion to seal the settlement amount is GRANTED.

                                  20          (3)    The action in its entirety is DISMISSED WITH PREJUDICE. That dismissal,

                                  21                 however, is without prejudice to non-present putative FLSA collective action

                                  22                 members.

                                  23          IT IS SO ORDERED.

                                  24   Dated: April 30, 2019

                                  25
                                                                                     PHYLLIS J. HAMILTON
                                  26                                                 United States District Judge
                                  27

                                  28
                                                                                      3
